10

ul

12

13

14

15

16

17

18

20

ai

23

24

26

27

 

 

 

 

 

 

 

 

FILED RECEIVED
ENTERED SERVED ON
ANDREW S. T. FRITZ, LTD. COUNSEL/PARTIES OF RECORD
Andrew S. T. Fritz, Esq.
Nevada Bar No. 6649 MAY 04 2024
609 South 7th Street
Las Vegas, Nevada 89101 CLERK US DISTRICT COLT
f WL ¢
(702) 383-5155 DISTRICT OF NEVADA
Fax: (702) 383-2865 BY: DEPUW

 

 

Email: contact@fritzlawyers.com
Attorney for Defendant - Josiah Gasior

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

UNITED STATES OF AMERICA, } 2:20-MJ-633-VCP
)
)
Plaintiff, )
)
v. )
)
JOSIAH GASIOR, )
)
Defendant. )
)

 

FINDINGS OF FACT

Based on the pending Stipulation of counsel, and good cause appearing therefore, the
Court finds:

This Stipulation is entered into for the following reasons:
1. Counsel for Defendant GASIOR has spoken to his out of custody client and
he has no objection to the request for continuance.
2. Counsel for the defendant has spoken to counsel for the United States and
she has no objection to the continuance.

3. Denial of this request for continuance could result in a miscarriage justice.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

26

27

28

 

 

4. Defense counsel has a proposed guilty plea agreement received from the
United States Attorney’s office, Defense counsel needs additional time to
review the guilty plea agreement with Defendant Gasior. Defense counsel
has had a congested calendar recently and needs additional time to prepare
for trial if the guilty plea agreement is not accepted by Defendant Gasior.

5. For all the above-stated reasons, the ends of justice would best be served by a
continuance of the Trial Date until a date and time convenient to the court. .

This is the second request for continuance filed herein.

DATED this _ day of May, 2021.

CONCLUSIONS OF LAW

Denial of this request for continuance would deny the parties herein the opportunity
to effectively and thoroughly prepare for trial.
Additionally, denial of this request for continuance could result in a miscarriage of

justice,

ORDER
IT IS HEREBY ORDERED that the Trial currently scheduled for May 5, 2021, at'8:30

a.m., be continued to August 18, 2021 at 9:00 am in LV Courtroom 3D before Magistrate Judge Cam Ferenbach.

 

 

May

DATED this “day of , 2021,

Loo actor.

HONORABLE CAM FERENBACH
U.S. MAGISTRATE JUDGE

 

-4.

 
